Title: From James Madison to Samuel Bayard, 31 October 1807
From: Madison, James
To: Bayard, Samuel



Sir,
Washington, Dept. of State, Octo: 31. 1807.

I have the Honor to inform you that the Secretary of the Treasury has this day been requested to cause a Remittance of Thirteen hundred and eighty eight pounds, nineteen shillings and two pence stg. to be made to General Lyman, Consul of the U. States at London, to pay the Balance still due to the Proctors, agreeably to the Intimation in your letter of the 3rd. Inst.  I am, respectfully, Sir, Your mo: Obed: Servt.

James Madison


1388. 19. 2
4000
5388. 19  2

